956 F.2d 269
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Philip E. JONES, Petitioner-Appellant,v.Tekla MILLER, Respondent-Appellee.
No. 91-1326.
United States Court of Appeals, Sixth Circuit.
June 13, 1991.

Before RALPH B. GUY, JR., and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of this pro se appellant's motions for counsel and in forma pauperis status.


2
A review of the record before the court indicates that the judgment was dated February 22, 1991, and was entered February 26, 1991.   The appellant served a motion for reconsideration February 25, 1991, which was within ten days of entry of judgment as computed pursuant to Fed.R.Civ.P. 6(a).   Such motion tolled the appeal period.   See Fed.R.App.P. 4(a)(4).   A notice of appeal was filed March 5, 1991.   Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a time-tolling motion shall have no effect.   A timely notice of appeal is mandatory and jurisdictional.   Osterneck v. Ernst & Whinney, 489 U.S. 169, 173-74 (1989);   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).   The district court had not ruled on the motion for reconsideration at the time the notice of appeal was filed.


3
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.   The motions for counsel and in forma pauperis status are denied.